Exhibit 10(s.1)
AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT
     This Amendment No. 1 to Employment Agreement (“Amendment”) made as of
April 10, 2008 between DUSA Pharmaceuticals, Inc., a New Jersey corporation
(“DUSA”) having principal offices at 25 Upton Drive, Wilmington, Massachusetts
01887, and Scott L. Lundahl. (“Lundahl”), who resides at 4 Morris Street,
Lexington, Massachusetts 02173.
WHEREAS, the parties entered into an Employment Agreement dated June 23, 1999
(the “Agreement”); and
WHEREAS, the parties now wish to further amend the Agreement in writing to
reflect an increase in the cash bonus opportunity percentage;
NOW THEREFORE, in consideration of the mutual covenants and promises, the
parties agree as follows:
1. Paragraph 3 of the Agreement (Remuneration), which reads in relevant part:
Following the end of each fiscal year, the Board may award a cash bonus to
Lundahl in an amount up to 30% of Lundahl’s current base salary for such year as
determined by the Board in its sole discretion.
Shall be amended to reflect an increase in the cash bonus opportunity percentage
to read:
Following the end of each fiscal year, the Board may award a cash bonus to
Lundahl in an amount up to 35% of Lundahl’s current base salary for such year as
determined by the Board in its sole discretion.
2. Except as expressly provided in this Amendment No. 1, the Agreement shall
remain unmodified and in full force and effect and is hereby ratified and
confirmed. The execution, delivery, and effectiveness of the Amendment No. 1
shall not, except as expressly provided herein, operate as a waiver of any
right, power, or remedy of Lundahl or DUSA.
     IN WITNESS WHEREOF, the parties have duly executed this Amendment No. 1 to
Employment Agreement as of the latest date and year stated below.

                  ATTEST:       DUSA PHARMACEUTICALS, INC.    
 
               
/s/ Susan Tennent
 
      By:   /s/ Robert F. Doman
 
            Robert F. Doman             President and Chief Executive Officer  
 
 
      Dated:   5-13-08    
 
                WITNESS:       EMPLOYEE:    
 
               
/s/ Joanne LaValle
          /s/ Scott L. Lundahl                           Scott L. Lundahl    
 
      Dated:   5-21-08    

 